Filed 8/18/22 P. v. Rogers CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




THE PEOPLE,                                                                                  C095941

                   Plaintiff and Respondent,                                     (Super. Ct. No. STK-CR-F-
                                                                                     DV-2021-12273)
         v.

MICHAEL ANGELO ROGERS,

                   Defendant and Appellant.




         Appointed counsel for defendant Michael Angelo Rogers filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After examining the record, we have found a clerical error in the abstract of
judgment. We will direct correction of that clerical error and affirm the judgment.




                                                             1
                                      BACKGROUND
       In early 2021, defendant was serving a three-year prison sentence for stalking. A
correctional officer received notice defendant had violated a restraining order. Upon a
search of the Department of Corrections and Rehabilitation’s records, the officer found
defendant had attempted to call the victim 21 times and one of those calls connected. An
audiotape of that call was played for the trial court.
       The officer contacted the victim. She informed the officer she was previously in
an abusive relationship with defendant that had ended. She described the abuse as
physical and told the officer defendant had harassed her after the relationship ended. The
victim said she had received many calls from the prison and she answered the one call to
tell defendant to stop contacting her. The victim reported defendant said it is “going to
be all bad for her” upon his release from custody and she interpreted this as a threat. The
victim told the officer she was in fear for her life from defendant. She reported defendant
had previously appeared at her work with a firearm and threatened her and her family’s
lives. In addition to the phone calls, defendant sent numerous letters to her and her son.
The letters were not threatening, but she perceived them as harassing.
       The officer interviewed defendant. Defendant admitted making the phone calls
and sending the letters. He also admitted he made the statements in the phone call and he
was aware of the criminal protective order against him and in favor of the victim.
       The second amended information charged defendant with stalking (count 1) and
alleged that: there was an existing restraining order in place; defendant engaged in
violent conduct; he had a prior domestic violence felony conviction; he had served a prior
term in county jail or prison; and his performance on probation, under supervision, or on
parole, was unsatisfactory. (Penal Code, §§ 646.9, subds. (a), (b), & (c)(2), 1170, subd.




                                              2
(b); 1 Cal. Rules of Court, rule 4.421(b)(1), (3), & (5).) The information further charged
defendant with criminal threats (count 2) and realleged his violent conduct, his prior
domestic violence felony conviction, and his poor performance on supervised release.
(§§ 422, subd. (a), 1170, subd. (b); Cal. Rules of Court, rule 4.421(b)(1), (3), & (5).) The
information further charged defendant with contempt of court (count 3) for violating a
protective order and realleged the violent conduct, prior term, and poor performance
allegations noted above. (§§ 166, subd. (c)(4), 1170, subd. (b); Cal. Rules of Court, rule
4.421(b)(1), (3), & (5).)
        Prior to defendant’s acceptance of the plea, the parties briefed the court on
whether any sentence based on that plea would be subordinate to the term defendant was
currently serving or a consecutive term under section 1170.1, subdivisions (a) and (c).
The trial court decided it would be a consecutive term. The prosecutor offered a
stipulated term of two years if defendant pleaded to the stalking charge and admitted the
enhancement under section 646.9, subdivisions (a) and (c)(2).
        Defendant pleaded no contest to stalking and admitted he had a prior felony
stalking conviction. (§ 646.9, subds. (a) & (c)(2).) The prosecution moved to dismiss the
remaining count. Pursuant to the plea agreement, the court sentenced defendant to two
years in state prison consecutive to the term he was then serving. The court also imposed
a $40 court operations fee (§ 1465.8), a $30 criminal conviction fee (Gov. Code, §
70373), and a restitution fine of $300 (§ 1202.4, subd. (b)), with a matching, stayed
probation revocation restitution fine (§ 1202.44).
        Defendant timely appealed; the case was fully briefed on July 7, 2022, and
assigned to this panel shortly thereafter.




1   Undesignated statutory references are to the Penal Code.

                                              3
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende, supra, 25
Cal.3d 436.) Defendant was advised by counsel of his right to file a supplemental brief
within 30 days from the date the opening brief was filed. More than 30 days have
elapsed, and defendant has not filed a supplemental brief.
       We note a clerical error in the abstract of judgment. Defendant pleaded no contest
to stalking and admitted he had a prior conviction for stalking as defined under section
646.9, subdivisions (a) and (c)(2), but the abstract of judgment reflects only section
646.9, subdivision (a). We will order the abstract of judgment corrected to add the
omitted subdivision.
       We have undertaken an examination of the entire record and find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed. The trial court is directed to prepare a corrected
abstract of judgment adding subdivision (c)(2) to section 646.9 in the description of
defendant’s conviction in count 1 and forward a certified copy of the same to the
Department of Corrections and Rehabilitation.

                                                    /s/
                                                  Duarte, J.
We concur:


 /s/
Mauro, Acting P. J.


  /s/
Hoch, J.


                                              4